Title: [August 1763]
From: Washington, George
To: 






1.2.3.4.5.6.
}
Cutting curing and Stackg. Hay from Creek Meadow.


Note. Too late cutting Hay for first Crop this year.
 


15. Sowed Turnips at Muddy hole.
 


16. Sowed Do. at Rivr. Quartr.
Do. at home in Peach Orchard—English seed from Clifton & Posey.
 


17. Sowed Do. below Garden. Seed from England.
 


18. Ditto in Apple Orchard. Some English seed & some Country Do.
Sowed likewise at Creek Qr. & Doeg Run—Country Seed.
Note. No Rain upon them until the ⟨ ⟩ Inst.
 


20. Counted sheep pr. List Inclosd.
 



26. Sowed a little English cloverseed at Quince tree in Garden to see if it was good.


   
   quince tree: Cydonia oblonga, an unimportant fruit in GW’s orchard scheme.



 


29. Began sowing Wheat at Muddy hole.
 


31. In Turnips below garden and Peach Orchard sowed about a Peck of Spelts in Drills—also abt. a Hat ful in Apple Orchard lower corner.


   
   Spelt is Triticum aestivum var. spelta or any other variety of wheat in which the chaff adheres to the grain. It therefore cannot be threshed like other wheats but must be milled. GW raised white and black varieties.



